Citation Nr: 1611457	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  13-35 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for status post fifth metatarsal fracture of the left foot.

2.  Entitlement to service connection for a bilateral arm disability, manifested by pain, to include paresthesia.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a weight condition.

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Paul Epstein, Attorney

ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1979 to November 1983. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

A November 2008 rating decision granted service connection for status post fifth metatarsal fracture of the left foot and assigned an evaluation of 10 percent effective April 25 2008.  The Veteran did not appeal the November 2008 determination.  However, VA received new and material evidence specific to the left foot claim, within the appeal period for the November 2008 rating decision.  Specifically, this included a November 2009 feet VA examination report.  See 38 C.F.R. § 3.156(b) (2015).  The claim was re-adjudicated in the March 2010 rating decision, which the Veteran expressly appealed.  Thus, the March 2010 rating decision is on appeal for the increased rating claim for the left foot disability.  Although new and material evidence was received within one year of the notice of the November 2008 rating decision, no timely notice of disagreement was received in conjunction with that determination.  The provisions of 38 C.F.R. § 20.304 specifically state that the receipt of additional evidence after receipt of notice of an adverse determination does not extend the time limit for initiating or completing an appeal from that determination.  Nevertheless, as a practical matter, the rating period for consideration on appeal, pursuant to the re-adjudication, is from the date of the grant of service connection, which was April 25, 2008.

During the pendency of the appeal for a higher evaluation for status post fifth metatarsal fracture of the left foot, a November 2013 rating decision and November 2013 statement of the case granted a 20 percent evaluation from April 25, 2008, the date service connection was granted.  Such was also reiterated in a December 2015 rating decision as the record does not reflect the November 2013 rating decision was issued.  However, as this increased evaluation does not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's appeal remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal).

Additionally, the Veteran also appealed the evaluation assigned in the March 2010 rating decision, which granted service connection for anxiety disorder, not otherwise specified (NOS), and assigned an evaluation of 50 percent evaluation effective April 10, 2009.  However, a November 2013 rating decision granted a 100 percent evaluation for anxiety disorder, NOS, effective July 28, 2008, as the rating decision noted the April 2009 statement from the Veteran should be considered a notice of disagreement rather than a new claim and the original claim for service connection was received in July 2008.  The 100 percent evaluation assigned for anxiety disorder, NOS, effective July 28, 2008 was also reiterated in a December 2015 rating decision as the record does not reflect the November 2013 rating decision was issued.  Since this represents a full grant of the benefit on appeal concerning this issue, it is no longer in appellate status.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

In November 2015, the Veteran testified at a videoconference hearing held before the undersigned Veterans Law Judge; however, a transcript was unable to be produced as a result of an audio malfunction.  In January 2016, the Veteran's representative replied to notification regarding VA's inability to produce a hearing transcript and indicated another hearing was not requested.

Additional new evidence, to include an October 2015 medical letter for TDIU, has been associated with the record subsequent to the most recent, April 2014 supplemental statement of the case issued for the appeal herein.  Neither the Veteran nor his representative waived review of the additional evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 1304 (c) (2014).  However, if new evidence is submitted with or after a substantive appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  See VBA Fast Letter 14-02.  Here, the Veteran's substantive appeal for the relevant issues was filed after February 2, 2013, and the Board interprets such exception as applying only to evidence submitted by the Veteran, as is the case here, thus a remand for specific consideration of the evidence is not warranted.  Nevertheless, as the issues on appeal are being remanded for further development, the AOJ will be able to consider the additional evidence on readjudication of the issues following completion of the actions requested in the Remand below.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that a November 2013 statement of the case and December 2015 rating decision referenced review of VA treatment records not associated with the claims file.  Specifically, each referenced review of VA treatment records from VA Boston Healthcare System most recently dated in November 2013.  However, the most recent VA treatments associated with the claims file, within Virtual VA, from the VA Boston Healthcare System are dated in June 2012.  Thus, on remand, updated VA treatment records from the VA Boston Healthcare System, to include all associate outpatient clinics, since June 2012, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2015).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

As the Veteran's left foot, neck and bilateral arm claims are being remanded for other matters, the Board concludes updated private treatment records should be obtained and associated with the record.  Private treatment records from various private providers are of record; such as treatment from Angels Neurological Center, most recently dated in December 2012, are of record, however, the Board is unclear as to whether such records are complete or if the Veteran has received more recent treatment.  Complete private treatment records should be obtained, to the extent possible.

VA will provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

In this case, the medical evidence, including a December 2012 private treatment record, provided diagnoses of severe median neuropathy bilaterally, chronic right C7 radiculopathy, chronic left C6 radiculopathy, significant straightening of normal cervical lordosis, multilevel foraminal narrowing from disc osteophyte complexes and uncinate process hypertrophy with evidence of multilevel nerve root impingement.  Additionally, in an April 2009 statement, the Veteran linked his neck and bilateral arm claims to the same in-service fall that was the basis of a grant of service connection for his lumbar spine claim.  Specifically, a fall from a vehicle was documented in a January 1981 service treatment record.  The Veteran has yet to be afforded a VA examination for the entitlement to service connection for a neck or bilateral arm disability.  As there is at least an indication of a link between the Veteran's neck and arm disabilities and his military service, the Board finds that a VA examination for each claim is warranted on remand.  See McLendon, 20 Vet. App. at 81.

A November 2008, rating decision, in part denied entitlement to service connection for a weight problem.  In an April 2009 statement the Veteran indicated disagreement with the November 2008 rating decision, reporting his anxiety, depression and weight problems were caused from being on the overweight program and always being singled out of a squad of ten or eleven and that he would starve himself and make himself sick just to make weight.  Construing this statement liberally, the Board finds that the Veteran's correspondence must be considered a notice of disagreement, especially as noted above, the statement was also construed as a notice of disagreement with respect to the Veteran's anxiety claim.  A statement of the case has not been issued to the Veteran for entitlement to service connection for a weight condition.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Thus, entitlement to service connection entitlement to service connection for a weight condition must be remanded for issuance of a statement of the case.

Finally, concerning entitlement to a TDIU, the Veteran stated his service-connected disabilities, including his left foot disability, as claimed in an August 2011 application for TDIU, rendered him unemployable.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board observes that a November 2013 rating decision found the issue of entitlement to a TDIU was moot effective from July 28, 2008 as the Veteran was assigned an evaluation of 100 percent as of that date for anxiety disorder, NOS.  However, VA must consider a TDIU claim despite the existence of a schedular total rating.  This is so because if VA finds that a separate service-connected disability (other than the 100 percent rated service-connected disability) supports a TDIU, an award of special monthly compensation under 38 U.S.C.A. § 1114(s) may be warranted.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Accordingly, the Board finds that the AOJ must consider and adjudicate the issue of entitlement to a TDIU.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records, from the VA Boston Healthcare System, and any associated outpatient clinics, from June 2012 to the present, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Obtain the necessary authorization from the Veteran and then attempt to obtain updated private treatment records for the Veteran related to his disabilities at issue, not already of record.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology any bilateral arm and/or neck disability that may be present or was present during or proximate to the claims.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination.  As to any identified arm and/or neck disability, the examiner is requested to provide the following:

Whether it is at least as likely as not (50 percent probability or more) that any identified arm and/or neck disability was present in service, was caused by service, or is otherwise related to service, to include as a result of a January 1981 fall. 

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided.

4.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

5.  Issue a statement of the case pursuant to the April 2009 notice of disagreement, as to the November 2008 rating decision, for the issue of entitlement to service connection for a weight condition.  The statement of the case should include a discussion of all relevant evidence considered and citation to all pertinent law and regulations. 

The Veteran must be advised of the time limit in which he may file a substantive appeal.  See 38 C.F.R. § 20.302(b) (2015).  Only if the Veteran completes an appeal with respect to that issue by the timely filing of a substantive appeal should such be certified to the Board for appellate consideration.

6.  Thereafter, readjudicate the issues on appeal, to include whether the Veteran is entitled to a TDIU on the basis of service-connected disability, other than his service-connected anxiety disorder, NOS.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the case is returned to the Board for review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




